UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

“se sate Xx
UNITED STATES OF AMERICA ))27 10
ORDER
vy. :
17 CR 387 (VB)
THEODORE LEE,
Defendant. :
iaieeiaies x

 

Having reviewed defendant Theodore Lee’s motion for early termination of supervised
release (Doc. #4), and having consulted with Mr. Lee’s probation officer and considered the
factors set forth in 18 U.S.C. § 3553(a), the Court is satisfied that early termination of supervised
release pursuant to 18 U.S.C. § 3583(e) is warranted by Mr. Lee’s conduct and the interest of
justice.

Accordingly, supervised release is terminated, and defendant Theodore Lee is discharged
therefrom, effective immediately.

The Clerk shall terminate the motion. (Doc. #4).

Dated: January 27, 2020
White Plains, NY

SO ORDERED;

A
{

Viral

Vincent L. Briccetti
United States District Judge

 
